Citation Nr: 1750064	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  11-32 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a right foot disability, to include residuals of a right foot contusion.

2. Entitlement to service connection for residuals of a ganglion cyst of the left foot.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1984 to August 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Veteran testified at a formal hearing before the RO in November 2011.  A transcript of this hearing is associated with the claims file.  Additionally, the Veteran was scheduled for a video-conference hearing before a Veterans Law Judge in June 2017; however, the Veteran withdrew her request for a hearing in a written correspondence dated May 2017.


FINDINGS OF FACT

1.  The Veteran does not have residuals on her right foot, or any other right foot disability, from her in-service injury.

2.  The Veteran does not have residuals on her left foot, or any other left foot disability, from her in-service ganglion cyst.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right foot disability, to include residuals of a right foot contusion have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2016).

2.  The criteria for service connection for residuals of a ganglion cyst of the left foot have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA has complied with the duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

Service connection may also be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Additionally, service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 48 (1995).

Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Legal Analysis

The Veteran seeks service connection for a right foot disability and residuals of a ganglion cyst of the left foot.  The Veteran's service treatment records (STRs) reveal that she dropped a heavy object on her right foot in November 1988.  Physical findings revealed mild to moderate nodularity of the mid-dorsal foot with tenderness and full range of motion of the ankles and toes.  The Veteran was advised to keep off her feet for three days.  Additionally, STRs reveal a diagnosis of a ganglion cyst in May 1989 on the Veteran's left foot and a discussion of removal was noted.

The Veteran received a VA examination of both feet in November 2009.  The Veteran reported the above in-service injuries to the examiner and noted that after the injury to her right foot, it was treated with pain medication.  She further noted that she never had any surgery for the ganglion cyst on the left foot.  The Veteran also reported occasional swelling at the top of the right foot, but that it resolves by itself.  Additionally, the Veteran denied any history of pain or any other symptoms of the right foot.  She further denied stiffness, any symptoms or any flare-ups with walking or excessive standing, and reported that she does not use a brace, cane, crutches, or corrective shoes.  

The examiner noted that the Veteran was asymptomatic with her feet problems and an examination of her feet shows them as being normal.  The examiner further noted that there was no ganglion cyst, no feet deformity, no tenderness on the right or the left foot, and no swelling.  Additionally, the examiner indicated that pedal pulses are well palpable, toe walking and heel walking is normal, and that the Veteran is able to walk on her feet well.  An x-ray of the Veteran's feet revealed no acute fracture or dislocation, and mild hallux valgus deformity bilaterally.  Additionally, the x-ray showed slight subluxation at the first metatarsophalangeal (MTP) joint, slight overlap of the third and fourth digits and of the fourth and fifth digits, and that there may be a pes planus deformity.  For the right foot, there is slight overlap of the third and fourth digits and of the fourth and fifth digits, and there may be a pes planus deformity.  Ultimately, the examiner determined the findings as "minor abnormality" and found no disability with the Veteran's feet, noting that the right foot contusion from 1988 had resolved, and that there was no evidence of any ganglion cyst at the present time.

After considering the evidence above and reviewing the Veteran's claim file, the Board finds that service connection is not warranted for the Veteran's right or left foot.  As mentioned previously, service connection requires an in-service injury, a present disability, and a causal relationship between the two.  While the record reveals an injury to the Veteran's right foot and a cyst on her left foot while in service, the evidence of record does not show that the Veteran has a current disability to either foot, nor does the Veteran have any residuals resulting from her previous injury or cyst in service. 

A review of the Veteran's claim file reveals no additional complaints, treatment, or diagnoses of the Veteran's right or left foot except for a partially illegible progress note dated June 2005 relating to the Veteran's right foot which noted: "MTP swelling, tender, redden."  From the note, there is no indication that the Veteran received a diagnosis or any further treatment.  Moreover, the Board finds the VA examination report to be the most probative evidence as to the presence of a disability of the feet after service.

Additionally, during the Veteran's hearing, the Veteran testified that her feet began bothering her soon after leaving service and that she had symptoms of pain.  As it relates to the cyst on her left foot, the Veteran noted that it would grow and she would treat it with hot compresses.  However, the Veteran testified that she has not seen a doctor at all for her feet, and that she is presently not receiving treatment for her feet.  The Veteran further testified that she has not received any medicine for pain in her feet, nor have any special shoes been prescribed.  
Although the Veteran's statements regarding symptoms of pain in her feet have been inconsistent, the Board recognizes that the Veteran is competent to report symptoms of her disability such as pain; however, pain, alone, without a diagnosed or identifiable underlying condition, is not a disability for which service connection may be granted.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) vacated in part, appeal dismissed in part sub nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (Dismissing challenge to the issue whether pain, alone, can be considered a disability).  

The Board is cognizant of the recent holding in Joyner v. McDonald, 766 F.3d 1393 (Fed. Cir. 2014), where the Federal Circuit found the Court "erred in concluding that pain cannot evidence a qualifying chronic disability under § 1117."  However, that case only explicitly applies to circumstances in which 38 U.S.C.A. § 1117, and its' implementing regulations of 38 C.F.R. § 3.317, are applicable.  Under these statutory and regulatory provisions, a claimant who served in the Southwest Asia theater of operations during the Persian Gulf War may be service connected for an undiagnosed illness manifested by pain.  The Veteran did not have service in the Southwest Asia theater of operations during the Persian Gulf War.  Furthermore, the medical evidence does not reflect that the Veteran has an acute or chronic condition for which service connection is warranted.  As such, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable to this case.

In the absence of proof of a current disability, the claim of service connection may not be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  There has been no finding of a current VA disability proximate to or during the pendency of the Veteran's claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Thus, service connection for a left and right foot disorder is not warranted.

As a current disability is critical to establishing service connection, the Board need not discuss whether there is a medical nexus since there is no currently diagnosed disability for either the Veteran's right or left foot, and there has been no right or left foot disability diagnosed during the appeal period.  

Accordingly, the Board finds that service connection is not warranted for the Veteran's right and left foot conditions.  As the preponderance of evidence weighs against the Veteran's claims, there is no reasonable doubt to be resolved, and the claims must be denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right foot disability, to include residuals of a right foot contusion is denied.

Entitlement to service connection for residuals of a ganglion cyst of the left foot is denied.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


